Citation Nr: 0335341	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Meniere's disease, 
secondary to the service-connected hearing loss disability.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant had active duty from October 1965 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2002, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In July 
2003, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's attorney filed a 
joint motion to vacate the Board's decision and to remand 
this matter for development and readjudication.  The Court 
granted the joint motion that month, vacating and remanding 
the case to the Board.


REMAND

In the joint motion of July 2003, it was stated that the 
Board had considered additional evidence submitted in 
September 2002, which was not considered by the RO.  The 
veteran's representative at that time had provided the 
evidence at issue.  The legal basis of the joint motion is 
the decision of the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided in 
May 2003, months after the Board issued its decision in this 
case in November 2002.  One reason for the Federal Circuit's 
ruling appears to be that the regulation in question at that 
time, 38 C.F.R. § 19.9(a)(2), allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and that this was contrary to 
the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  

In view of the Federal Circuit's holding, the Board must now 
return the case to the RO so that it may review the 
additional evidence as a preliminary matter unless the 
veteran's waives this right.  In September 2003, the 
veteran's attorney stated that he would not waive the right 
to have this evidence reviewed by the RO.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
VCAA notice and assistance requirements.  
The RO should (a) advise the appellant of 
the information and evidence not of 
record that is necessary to support his 
claim, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the appellant is expected to 
provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
RO should also ensure that the VCAA 
notice is in compliance with Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the evidence which was obtained by the 
Board) and determine if the benefit 
sought can be granted.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



